DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-4, 6, 9-13, 15, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Moon), U.S. Publication No. 2018/0307914 in view of Boyt et al. (Boyt), U.S. Publication No. 2014/0049393.
Regarding Claims 2, 11 and 18, Moon discloses a system for determining 
information regarding a vehicle, the system comprising: 
at least one computer processor programmed to:
(i.e., wearable device 104 which is considered mobile as described in paragraphs [0024] and [0036]) inside the vehicle (i.e., vehicle 102) see paragraph [0047];
based at least in part on the global displacement information, determine an orientation of the mobile device with respect to the vehicle (i.e., determine a specific orientation of the wearable device 104 within the interior cabin on the vehicle 102; see paragraph [0047]);
use the determined orientation of the mobile device with respect to the vehicle to determine a direction of the impact sustained by the vehicle and/or an area of the vehicle (in other words, areas of the vehicle environment are determined based on the orientation of the wearable device 104; see paragraph [0047]).
Moon does not teach an area of the vehicle as being affected by an impact.  Moon fails to disclose an impact sustained by a vehicle and affected by the impact.
Boyt discloses an impact sustained by a vehicle and affected by the impact (i.e., If the device impact unit 38, is activated, incident data, such as from a vehicle's computer, including deceleration force/velocity and/or nature of impact is then determined 54 as described in paragraph [0081] Also, see paragraph [0079]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Boyt’s invention with Moon’s invention for providing an augmented exterior and interior environment of the vehicle to clearly and accurately capture changes as the vehicle is being operated and moving (see paragraph [0002] of Moon) especially in cases where an incident has occurred 
Regarding Claims 3 and 12, Moon and Boyt disclose the system and the at least one computer-readable storage medium as described above.  Moon further discloses wherein the at least one computer processor is programmed to receive local motion information regarding the mobile device (see paragraph [0047]).
Regarding Claims 4 and 13, Moon and Boyt disclose the system and the at least one computer-readable storage medium as described above.  Moon further discloses wherein the at least one computer processor is programmed to determine the orientation of the mobile device with respect to the vehicle based on the global displacement information and the local motion information (see paragraph [0047]).
Regarding Claims 9 and 19, Moon and Boyt disclose the system and the method as described above.  Moon discloses wherein the global displacement information comprises at least one of: at least one speed of the mobile device; at least one heading of the mobile device; and at least two positions determined by a global positioning system component of the mobile device (see paragraph [0047]).
Regarding Claim 10, Moon and Boyt disclose the system as described above.  Moon discloses wherein the global displacement information comprises at least one speed of the vehicle determined by at least one sensor of the vehicle (see paragraph [0047]).
	
5.	Claims 5, 8, 14, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon and Boyt in view of Abramson et al. (Abramson), U.S. Publication No. 2016/0205238.
Regarding Claims 5 and 14, Moon and Boyt disclose the system and the at least one computer-readable storage medium as described above.  Moon and Boyt fail to disclose wherein the at least one computer processor is programmed to determine whether the mobile device has been handled between a time of the determined orientation of the mobile device with respect to the vehicle and a time of the impact.  Boyt discloses wherein the at least one computer processor is programmed to determine whether the mobile device has been handled between a time of the determined orientation of the mobile device with respect to the vehicle and a time of the impact (see paragraph [0197]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Abramson’s invention with Moon’s and Boyt’s invention for effectively decreasing distractions to drivers and/or accidents.
Regarding Claims 8, 17 and 21, Moon and Boyt disclose the system, the 
at least one computer-readable storage medium and method as described above.  Moon and Boyt fail to disclose wherein the at least one computer processor is programmed to determine at least one quality indicator indicating a degree of reliability of the determined orientation of the mobile device with respect to the vehicle.  Abramson discloses wherein the at least one computer processor is programmed to determine at least one quality indicator indicating a degree of reliability of the determined orientation of the mobile device with respect to the vehicle (see paragraph [0197]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Abramson’s invention with .
6.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon and Boyt in view of Snyder et al. (Snyder), U.S. Patent No. 9,809,159.
Regarding Claims 6 and 15, Moon and Boyt disclose the system and the at least one computer-readable storage medium as described above.  Moon and Boyt fail to disclose wherein the at least one computer processor is programmed to determine a gravity vector based on the local motion information and the global displacement information.  Snyder discloses wherein the at least one computer processor is programmed to determine a gravity vector based on the local motion information and the global displacement information (see figure 6).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Snyder’s invention with Moon’s and Boyt’s invention for providing a power efficient method for detecting breaking events (see col. 1, lines 17-24).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
March 15, 2021